Fourth Court of Appeals
                                 San Antonio, Texas
                                       October 12, 2020

                                     No. 04-20-00388-CV

                        Jason Matthew SMITH and Christa Eve Smith,
                                        Appellants

                                              v.

                        Dana G. KIRK, Trustee of Kirk Ranch Trusts,
                                       Appellees

                      From the County Court at Law, Kerr County, Texas
                                  Trial Court No. 18935C
                          Honorable Susan Harris, Judge Presiding


                                       ORDER

       Appellant’s brief was originally due on September 30, 2020. After the due date,
Appellant filed a motion for extension of time of forty-five days. See TEX. R. APP. P. 38.6(d).
       Appellant’s motion is GRANTED. The brief is due on November 16, 2020. See id.



                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of October, 2020.


                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court